Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4,5,10,11,20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10029341. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to controlling the two wheels of a floor machine to oscillate it back and forth or to sense uneven surface to control machining of floor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,12,17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6,12,17 recite that the satellite heads and planetary head rotate in mutually opposing direction or in the same direction.  This is unclear. They can’t be simultaneously moving in same and opposite directions.  Should the ‘and’ be an ‘or?’
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14,19 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WO 03076131 (US 2005/0164616).
WO’131 discloses (abstract, claim 1 and figs. 1-3) a floor surfacing machine (1) comprising a frame, a handle to move frame 1e, the handle arrangement being configured to enable hands-on manual operation of the floor surfacing machine [0016], the frame supported on wheels 4,5 wherein the wheels 4,5 have separate motors 4a,5a to individually control the wheels through control unit 6/1f and remote control 7, the frame further comprising a planetary disk (1d) and satellite grinding disks (1c1,1c2,1c3,1c4), the planetary disk(and satellite disks) being controlled by motor 1b via control unit 6,1f and remote control 7,the machine is operated for movement via the wheels 4,5 for surfacing a floor, with control equipment and remote control equipment which comprises a first control unit (6/1f), arranged on the machine/handle, and a remote control panel (7) comprising the second control unit that is arranged to remotely communicate with the first control unit such that the wheels 4,5 are individually controlled through control unit/remote control unit [0014],  as well as the planetary disk (with satellite grinding disks) being independently controlled by control unit/remote control. The control unit on machine and the remote control unit of WO131 control plural motors, the planetary motor 1b controls movement of planetary disk 1d/surfacing disks 1b/1c1,1c2,etc., and the wheel motors 4a/5a control the wheels, and these motors are controlled independently of one another (Abstract). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-9,12,13,15-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03076131 (US 2005/0164616) in view of WO-0001291 (US 6540596).
WO’131 discloses (abstract, claim 1 and figs. 1-3) a floor surfacing machine (1) comprising a frame, a handle 1e to move frame [0016], the frame supported on wheels 4,5 wherein the wheels 4,5 have separate motors 4a,5a to individually control the wheels through control unit 6/1f and remote control 7, the frame further comprising a planetary disk (1d) and satellite grinding disks (1c1,1c2,1c3,1c4), the planetary disk(and satellite disks) being controlled by motor 1b via control unit 6,1f and remote control 7,the machine is operated for movement via the wheels 4,5 for surfacing a floor, with control equipment and remote control equipment which comprises a first control unit (6/1f), arranged on the machine/handle, and a remote control panel (7) comprising the second control unit that is arranged to remotely communicate with the first control unit such that the wheels 4,5 are individually controlled through control unit/remote control unit,  as well as the planetary disk (with satellite grinding disks) being independently controlled by control unit/remote control. The control unit on machine and the remote control unit of WO131 control plural motors, the planetary motor 1b controls movement of planetary disk 1d/surfacing disks 1b/1c1,1c2,etc., and the wheel motors 4a/5a control the wheels [0014], and these motors are controlled independently of one another (Abstract).  	WO’131 does not disclose a motor for planetary disk 1d and a separate motor for the satellite disks 1c1,1c2 nor the particulars of the drive means for the planetary and satellite heads.   However, WO’291 teaches (abstract, claims 1-7 and figs. 1-3) a mobile floor surfacing machine comprising a mounting plate 2 with a first motor (9) for driving a planetary head (3) and comprises a second motor (4) drive the satellite surfacing heads (6).  The first motor (9) and the second motor (4) are independently arranged and individually controlled by a control unit so that the planetary head and satellite disks can rotate at various independent speeds (instant claims 7,13,18) and directions. Not shown is a chassis and handle with control panel (bottom of page 4). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the floor surfacing machine of WO’131 with a planetary head and satellite disk arrangement with two motors, one motor to drive the planetary head and one motor to independently drive the satellite disks, as taught by WO’291, in order to eliminate the planetary disk and satellite disks rotating both at high speeds which causes the machine to bounce and become difficult to control over rough floors, as well as eliminate the planetary disk and satellite disks from rotating at low speeds which reduces production capacity (Page 2, 5-15). Because WO’291 clearly shows the advantage of having two motors and independent control means for the motors to respectively control the planetary disk and the satellite disks, it would be obvious, as detailed above to incorporate this arrangement in WO’131.  WO’131 already shows independent control means for 3 motors and remote control for those 3 motors. The combination of WO131 and WO291 would provideWO’131 with 4 motors each individually controlled. It would flow from the combination rejection that it would be within the level of ordinary skill in the art to allow remote control of all 4 motors so that each motor can be independently controlled manual control on frame or remotely, as WO131 details advantages of remote control. 
Regarding claims 2,3 the wheels of WO’131 are individually controlled for speed and direction and therefore are capable of moving in a way to oscillate the machine head.  The desired movement of the wheels and thus the planetary head is merely intended use and does not further limit the claims structurally.
Regarding claims 6,12,17, these limitations are not understood and impossible to achieve simultaneously. WO’131 in view of WO’291 can achieve either of these embodiments.
Allowable Subject Matter
Claims 4,5,10,11,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar floor machining devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
July 19, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723